Citation Nr: 9923299
Decision Date: 08/18/99	Archive Date: 11/08/99

DOCKET NO. 97-29 713               DATE AUG 18, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Hartford, Connecticut

THE ISSUE

The propriety of the initial 20 percent rating assigned for the
service-connected status post herniated nucleus pulposus at L5-S1,
with laminectomy.

REPRESENTATION 

Appellant represented by: Connecticut Department of Veterans
Affairs 

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

James L. March, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to December 1969.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal from a July 1997 rating decision of the RO.

In December 1998, the Board remanded the case for additional
development.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained.

2. The veteran's service-connected low back disability is shown to
be manifested by chronic low back pain, with little intermittent
relief and an S1 radiculopathy.

2 - 

CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent for the
service-connected status post herniated nucleus pulposus at L5-S1,
with laminectomy have been met; the criteria for a rating greater
than 40 percent have not. 38 U.S.C.A. 1155, 51071 7104 (West 1991
& Supp. 1999); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59,
4.71 a including Diagnostic Codes 5289, 5292, 5293 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and capable
of substantiation, and thus well grounded within the meaning of 38
U.S.C.A. 5107(a). The United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior
to March 1, 1999) (hereinafter the "Court") has held that, when a
veteran claims a service-connected disability has increased in
severity, the claim is well grounded. Proscelle v. Derwinski, 2
Vet. App. 629 (1992). The Court has also stated that where
entitlement to compensation has already been established and an
increase in the disability rating is at issue, the present level of
disability is of primary concern. Francisco v. Brown, 7 Vet. App.
55 (1994).

When a veteran submits a well-grounded claim, VA must assist him in
developing facts pertinent to the claim. 38 U.S.C.A. 5107(a). The
Board is satisfied that all available relevant evidence has been
obtained regarding the claim, and that no further assistance to the
veteran is required to comply with 38 U.S.C.A. 5107(a).

In accordance with 38 C.F.R. 4.1, 4.2, 4.41 and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the
service medical records and all other evidence of record pertaining
to the history of the veteran's herniated nucleus pulposus at L5-S
1, with laminectomy. The Board has found nothing in the

- 3 - 

historical record which would lead to the conclusion that the
current evidence of record is not adequate for rating purposes.

Factual background

The veteran injured his back in service while swinging a sledge
hammer. He required a laminectomy which only partially relieved the
symptoms.

In September 1996, the veteran was seen by Patricia A. Stuart,
M.D., who reviewed the veteran's history of low back surgery. She
noted that the veteran had forward flexion to 45 degrees with
flattened but not reversed lumbar lordosis. Extension, left and
right bending, and left and right lateral rotation were full and
comfortable. The veteran was able to heel walk, but toe walking was
difficult due to gastrocnemius weakness.

The veteran underwent a VA examination in April 1997. At that time,
he stated that he had recently developed numbness in his left leg
along the lateral aspect and pain with sciatic type symptoms with
sitting. The examination reported findings of flexion to 80
degrees, extension to 10 degrees, lateral bending to 10 degrees and
lateral rotation to 15 degrees. Straight leg sign was positive on
the left, and deep tendon reflexes were symmetrical. Strength was
also intact. Hypesthesia was also noted over the lateral aspect of
his left foot.

At a hearing in December 1997, the veteran testified that he was
working in auto body repair which he had been doing since getting
out of the service. He stated that he experienced numbness but no
pain in the left leg, although he complained of back pain.

VA outpatient treatment records dated from October 1997 to November
1998 show occasional complaints of low back pain. The evidence
indicates that the low back pain was controlled with occasional
mild analgesics and that the veteran did low back strengthening
exercises.

4 -

A VA neurologic examination was conducted in March 1999. The
veteran complained of leg pain and possible neurologic component to
his disc condition. He noted that the pain was worse when bending
or trying to lift, as well as when sitting. He stated that he had
some improvement when walking and doing prescribed exercises. He
also noted some numbness in the left leg extending from the hip to
the fourth and fifth toes on the left. The veteran was able to walk
on his toes and heels but experienced discomfort, particularly on
his heels. There was some spasm of the right paraspinal muscle.
Forward flexion was to 80 degrees, and extension was to 10 degrees.
Lateral flexion was to 15 degrees, bilaterally. Straight leg
raising was unremarkable, and there was no weakness or wasting of
muscles. Sensory examination revealed hypesthesia along the left
lateral foot. The examiner noted that the findings were consistent
with an S1 radiculopathy.

A VA spine examination was also conducted. The ranges of motion
were consistent with the neurologic examination. The examiner found
definite significant weakness in the left lower extremity which was
attributable to the lumbosacral radiculopathy. In sum, the examiner
stated that the veteran was significantly disabled due to weakness
in the left lower extremity and easy fatigability of the left lower
extremity muscle groups as a result of the lumbar disc disease.

Analysis

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities, found in 38
C.F.R. Part 4. The Board attempts to determine the extent to which
the veteran's disability adversely affects his ability to function
under the ordinary conditions of daily life, and the assigned
rating is based, as far as practicable, upon the average impairment
of earning capacity in civil occupations. 38 U.S.C.A. 1155; 38
C.F.R. 4.1, 4.10.

The regulations require that where there is a question as to which
of two evaluations is to be applied, the higher evaluation will be
assigned if the disability picture more

- 5 -

nearly approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7.

VA regulations require that disability evaluations be based upon
the most complete evaluation of the condition that can be feasibly
constructed with interpretation of examination reports, in light of
the whole history, so as to reflect all elements of disability. The
medical as well as industrial history is to be considered, and a
full description of the effects of the disability upon ordinary
activity is also required. Functional impairment is based on lack
of usefulness and may be due to pain, supported by adequate
pathology and evidenced by visible behavior during motion. Many
factors are for consideration in evaluating disabilities of the
musculoskeletal system and these include pain, weakness, limitation
of motion, and atrophy. Painful motion with the joint or
periarticular pathology which produces disability warrants the
minimum compensation. 38 C.F.R. 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

The veteran's low back disability is rated as 20 percent disabling
under 38 C.F.R. 4.71 a including Diagnostic Code 5293. That Code
provides a 20 percent rating for moderate intervertebral disc
syndrome with recurring attacks. A 40 percent evaluation is
warranted for severe intervertebral disc syndrome with recurring
attacks and intermittent relief. A 60 percent rating is warranted
for pronounced intervertebral disc syndrome with persistent
symptoms compatible with sciatic neuropathy with characteristic
pain and demonstrable muscle spasm, absent ankle jerk, or other
neurological findings appropriate to the site of the diseased disc
with little intermittent relief

The evidence establishes that the veteran has chronic low back pain
with only intermittent relief. He has leg pain associated with the
disc syndrome as well as hypesthesia. He does get relief from lying
down and taking pain medication.

Although there was no clinical documentation of functional loss due
to pain or weakness, fatigability or incoordination of the low
back, the Board finds that, given the veteran's complaints, the
disability picture is consistent with severe intervertebral disc
syndrome with little intermittent relief. The veteran does have

6 - 

associated radiculopathy to the left leg. Thus, when considering
the provisions of 38 C.F.R. 4.40 regarding functional loss due to
pain and 38 C.F.R. 4.45 regarding weakness, fatigability,
incoordination, or pain on movement of a joint, the criteria for a
40 percent rating pursuant to 38 C.F.R. 4.71 a including Diagnostic
Code 5293. See DeLuca v Brown, 8 Vet. App. 202 (1995).

The medical evidence, however, is against the assignment of a 60
percent rating. The evidence does not support a finding of
pronounced disability associated with the disc syndrome. Indeed,
the veteran is able to work in a labor intensive occupation, albeit
with some apparent difficulty. In addition, the veteran has note
some relief with occasional mild analgesics and exercises. 38
C.F.R. 4.71a including Diagnostic Code 5293.

The Board has considered whether the veteran was entitled to a
"staged" rating for his service-connected disorder as prescribed by
the Court in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20,
1999). The Board finds that the veteran's service- connected
disorder warrants a 40 percent rating for the entire course -of
this appeal. At no time since he filed his claim, however, has the
veteran's low back disorder been more than severely disabling.
Thus, the preponderance of the evidence is against an initial
rating higher than 40 percent.

The Board recognizes that Diagnostic Code 5289 provides a 40
percent evaluation for favorable ankylosis of the lumbar spine and
a 50 percent evaluation for unfavorable ankylosis of the lumbar
spine. Thus, the only available increased rating is for that based
on unfavorable ankylosis.

The Board notes that there is no evidence of ankylosis of the
lumbar spine. In the absence of unfavorable ankylosis, and based on
the applicable criteria for rating intervertebral disc syndrome,
the Board finds that the veteran's disability picture does not meet
the criteria for an evaluation greater than the currently assigned
40 percent.

7 -

ORDER

An initial rating of 40 percent for the service-connected herniated
nucleus pulposus at L5-S1, with laminectomy is granted, subject to
the regulations controlling disbursement of VA monetary benefits.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals



